PER CURIAM.
We find no error by the trial court except in its failure to itemize the costs allowed in its order taxing costs. See Sims v. Barnes, 289 So.2d 753 (Fla. 1st DCA 1974). Upon remand the trial court is directed to reconsider the motion to tax costs taking into consideration this court’s decision in County of St. Lucie v. Browning, 358 So.2d 253 (Fla.4th DCA 1978) and to enter an order specifically setting out the items and amounts allowed.
Accordingly, this cause is affirmed in part and reversed in part and remanded with directions for further proceedings in accordance with this opinion.
LETTS, C. J., and ANSTEAD and GLICKSTEIN, JJ., concur.